PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
INSERM (INSTITUT NATIONAL DE LA SANTÉ ET DE LA RECHERCHE MÉDICALE) et al.
Application No. 16/099,974
Filed: 8 Nov 2018
For: NEW COMPOUNDS AND PHARMACEUTICAL USE THEREOF IN THE TREATMENT OF CANCER
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to withdraw holding of abandonment under 37 CFR 1.181, filed October 25, 2021.

The petition is again DISMISSED.

This application became abandoned October 23, 2020, for failure to file an inventor’s oath or declaration or substitute statement executed by or on behalf of each inventor as required by 37 CFR 1.63 and 1.64 not later than the date on which the issue fee was paid, as required in the Notice Requiring Inventor’s Oath or Declaration mailed July 22, 2020. On October 22, 2020, the issue fee was paid, and was accompanied by a substitute statement on behalf of inventor Santos A. Susin executed by joint inventors Philippe Karoyan and Hélène Merele-Beral. However, as the applicants were not the joint inventors, the substitute statements were not properly executed on behalf of the non-signing inventor. On October 28, 2020, a Notice of Abandonment was mailed. On October 28, 2020, a petition to withdraw the holding of abandonment. On April 7, 2021, a decision dismissing the petition was mailed by the Office of Data Management (ODM). On June 4, 2021, a renewed petition was filed. On August 24, 2021, a decision dismissing the renewed petition was mailed by ODM. On Monday, October 25, 2021, the subject renewed petition was filed.

Petitioner again asserts that the joint inventors are the applicants. Petitioner notes that the ADS filed November 8, 2018 indicates that the inventors are the applicants. Petitioner further notes that MPEP § 1893.01(b) states that for U.S. applications filed on or after September 16, 2012, including Section 371 national stage applications, an applicant can be joint inventors.

Petitioners argument has been considered, but is not persuasive. MPEP § 1893.01(b) states that for national stage applications having an international filing date on or after September 16, 2012, the person identified in the international stage as the applicant for the United States will normally be considered the applicant for the U.S. national stage application. See 37 CFR 1.46(b).
A review of the record reveals the international application, No. PCT/EP2017/061223 was filed with an international filing date of May 10, 2017, and listed INSERM (INSTITUT NATIONAL DE LA SANTÉ ET DE LA RECHERCHE MÉDICALE), UNIVERSITE PARIS DESCARTES, 
SORBONNE UNIVERSITE, and UNIVERSITÉ PARIS DIDEROT – PARIS 7 as the applicant.  There is no indication in the international application that the inventors were intended to be the applicant.  Further, on February 4, 2019, a Filing Receipt was mailed, listing the above-identified entities as the applicants. Simply put, while the applicant for a national stage application may be the joint inventors, the subject international application did not indicate for the US that the joint inventors were the applicants, but rather than the applicant was an assignee, obligated assignee, or a person who otherwise shows sufficient proprietary interest in the matter.

Petitioner further asserts that 37 CFR 1.76(d)(2) states that information in the ADS will govern when inconsistent with information supplied in a Patent Cooperation Treaty Request Form, Patent Law Treaty Model International Request Form, Patent Law Treaty Model International Request for Recordation of Change in Name or Address Form, or Patent Law Treaty Model International Request for Recordation of Change in Applicant or Owner Form. 

This argument is also not persuasive. In this regard, the Office mailed a Filing Receipt on February 4, 2019, indicating that the applicants were the applicants listed in the PCT application. No request was filed, however, informing the Office that the inventors were intended to be the applicants. Rather, a request for a corrected filing receipt was mailed July 25, 2019, stating that the first named applicant should be INSERM (INSTITUT NATIONAL DE LA SANTÉ ET DE LA RECHERCHE MÉDICALE). No other changes were requested. On July 30, 2019, a corrected filing receipt was mailed reflecting the above-referenced change. No other request to correct or update the applicant information were filed. As such, the showing of record is that applicants agreed with the applicant information of record. Furthermore, by paying the issue fee on October 22, 2020, applicant assented to the identification of the applicants as listed in Office records.

The correction of the applicant information requested in the subject petition is an amendment to the application. 37 CFR 1.312 states that all amendments must be filed before payment of the issue fee. As such, petitioners must file a petition to withdraw from issue and an RCE (along with a petition to revive the application) if correction of the applicant is now desired.

37 CFR 1.64(a) states that a substitute statement may be executed by the applicant. As the juristic entities are the applicant, the substitute statement must be executed by the applicant under 37 CFR 1.46.

37 CFR 1.135(a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136 , the application will become abandoned unless an Office action indicates otherwise. 37 CFR 1.135(b) states prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. 

The showing of record is that a proper reply was not timely filed. As such, the application is abandoned, and the petition to withdraw the holding of abandonment must be dismissed.  
If petitioner has evidence that a properly executed substitute statement or inventor’s oath or declaration was filed, petitioner may wish to request reconsideration under 37 CFR 1.181. Alternatively, petitioner may wish to consider filing a petition to revive under 37 CFR 1.137(a) as indicated below.

A reply should be submitted within two (2) months of the mailing date of this decision.  This time period is not extendable.  See 37 CFR 1.181(f).

ALTERNATIVE VENUE

Alternatively, if petitioner is not able to provide evidence that the reply was timely sent to or received by the USPTO, petitioner may wish to submit a petition to revive the application pursuant to 37 CFR 1.137(a). 

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An inventors oath or declaration executed by or a properly completed substitute statement executed on behalf of each inventor who has not yet signed the inventor’s oath or declaration must be filed with a grantable petition.

If petitioner wishes to change or correct the applicant information, a request must be filed, accompanied by a request for continued examination and a petition to withdraw from issue.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).  The fee for a petition to revive is $2,100.00 in the undiscounted entity amount.

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop Petition
				Commissioner for Patents
				P.O. Box 1450
				Alexandria, VA 22313-1450

By FAX:			(571) 273-8300
Attn: Office of Petitions

By hand:			Customer Service Window
				Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

By internet:			EFS-Web1 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


Encl:	PTO/SB/64 (10-21) Petition for Revival of an Application Abandoned Unintentionally Under 37 CFR 1.137(a)




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)